Case 1:20-cv-21532-DPG Document 14-1 Entered on FLSD Docket 06/22/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO.: 1:20-cv-21532-DPG

   DOUG LONGHINI,

            Plaintiff,
    v.

   GABLES PLAZA INVESTORS, INC.,

           Defendant.
   ___________________________________/

                           PROPOSED SCHEDULING ORDER SETTING
                         CIVIL TRIAL DATE AND PRETRIAL SCHEDULE

          THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

   May 24, 2021. The Calendar Call will be held at 9:30 a.m. on Wednesday, May 19, 2021. A

   Status Conference will be held at 10:00 a.m. on Wednesday, February 3, 2021. The parties

   shall adhere to the following schedule:

   1.      Joinder of any additional parties and filing of motions   August 7, 2020
           to amend the complaint by

   2.      Written lists containing the names and addresses of all   August 31, 2020
           fact witnesses intended to be called at trial by

   3.      Plaintiff(s) shall disclose experts, expert witness       September 21, 2020
           summaries, and reports as required by Fed. R. Civ. P.
           26(a)(2) by

   4.      Defendant(s) shall disclose experts, expert witness       October 23, 2020
           summaries, and reports as required by Fed. R. Civ. P.
           26(a)(2) by

   5.      Exchange of rebuttal expert witness summaries and         November 23, 2020
           reports as required by Fed. R. Civ. P. 26(a)(2) by

   6.      Parties shall select a mediator pursuant to Local Rule    July 15, 2020
           16.2 and shall schedule a time, date, and place for
           mediation by



                                                   1
Case 1:20-cv-21532-DPG Document 14-1 Entered on FLSD Docket 06/22/2020 Page 2 of 3



       7.    Fact discovery shall be completed by                              December 14, 2020
             [at least five months before Trial date]

       8.    Expert discovery shall be completed by                            December 14, 2020
             [at least five months before Trial date]

       9.    Dispositive motions, including those regarding                    January 21, 2021
             summary judgment and Daubert, shall be filed by
             [at least four months before Trial date]

       10.   Mediation shall be completed by                                   February 19, 2021
             [at least three months before Trial date] 1

       11.   All pretrial motions and memoranda of law,                        March 18, 2021
             including motions in limine, shall be filed by
             [at least two months before Trial date]

       12.   Joint pretrial stipulation, proposed joint jury                   April 19, 2021
             instructions, proposed joint verdict form, and/or
             proposed findings of fact and conclusions of law shall
             be filed by
             [at least one month before Trial date]

       13.   Electronic versions of documentary exhibits and                   May 17, 2021
             Certificates of Compliance re Admitted Evidence shall
             be filed on CM/ECF by
             [no later than 48 hours prior to Calendar Call]




   1
             For all actions brought pursuant to the Fair Labor Standards Act, Title III of the Americans with
   Disabilities Act, the Fair Debt Collection Practices Act, or to recover amounts due on a defaulted student loan,
   mediation shall occur within ninety days of the Court’s entry of the Scheduling Order.
Case 1:20-cv-21532-DPG Document 14-1 Entered on FLSD Docket 06/22/2020 Page 3 of 3




   By: /s/ Anthony J. Perez              /s/ Jesse Ian Unruh__
   ANTHONY J. PEREZ                      JESSE IAN UNRUH
   Florida Bar No.: 535451               Florida Bar No.: 93121

   GARCIA-MENOCAL & PEREZ, P.L.          SPIRE LAW, LLC
   4937 S.W. 74th Court, Unit #3         12249 Science Drive
   Miami, FL 33155                       Suite 155
   Telephone: (305) 553- 3464            Orlando, FL 32826
   Facsimile: (305)553-3031              Telephone: (407) 494-0135
   Primary Email: ajperezlaw@gmail.com   Email: jesse@spirelawfirm.com
   Secondary Email: ajperez@lawgmp.com   Attorney for Defendant
   ddunn@lawgmp.com
   Attorney for Plaintiff
